Title: Abigail Adams to Mary Smith Cranch, 30 April 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my Dear sister
          springfield April 30 1797
        
        I know you will rejoice to hear that we are so far on our journey without meeting any accident my Quincy Friends and Neighbours who accompanied us as far as Westown could tell you that they parted with us in as good Spirits, as the peculiar circumstances which preceeded our leaving home would admit. we reachd Williams’s and lodgd there. it was fortunate that mr Brisler was with his wife, for in the Night she was taken with one of her sick turns, and was ill all night and part of the next day. Worry and fatigue had brought on, what would have taken place without it as Soon as the Hot weather commenced. having effectually cleard her stomack, I hope she will proceed without any further inconvenience. the next day we reachd Worcester to dine, and Brookfield to lodge. how we got to springfield to night, is not worth Your while to inquire. the Attorney Generall will not present us I presume, as we caught him on the Road, returning from Northhampton Court. but with a Family of thirteen persons it behoves us to get on as fast as we can, particularly when I consider my detention, and how necessary to the Wheels of the Presidents Family Brisler is. my Thoughts are continually like Noahs Dove, returning to the Ark I have left.
        Whether like that I shall return no more, must be left with that Being, in whose hands my Breath is. I consider myself following where Duty leads and trust the Event.
        
          “is Heaven tremendous in its frowns? most sure;
          And in its favours formidable too;
          Its favours here are trials, not rewards;
          A call to Duty, not discharge from care
          And Should alarm Us, full as much as woes;
          Awake us to their cause, and concequence;
          O’er our Scann’d conduct give a jealous Eye
          And make us tremble.[”]
        
        Such appears, to me the situation in which I am placed, enviable no doubt, in the Eyes of Some, but never envy’d or coveted by me. that I may discharge my part with honour, and give satisfaction is my most earnest wish.
        My kindest regards await my Friends, particularly to Brother Cranch. Love to my Dear Eliza. I hope she will not let her spirits

faint or sink under her bereavement. how consolutary the reflection, that whom the Lord loveth, he chastneth
        You have the consolation of knowing that no part of your duty was omitted. all that the tenderest Love and kindest affection could do or perform was done by You, for the Dear Girl whose loss we mourn this with her dying Breath she bore witness too.
        Let mrs Howard know that Betsy stands her journey pretty well the other Girls are very well. I forgot to mention to mr Porter to attend to the first catipillar webb and take them of as soon as they appear. pray send him word. I see they are beginning upon the Road—
      